DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
II.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,956,750 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,956,750 patent teach similar limitations on a system for automated gaming recognition.
For example:
Regarding claim 1 the 10,956,750 patent teaches a system for automated gaming recognition (see the 10,956,750 patent, claim 8, col. 28, lines 36-37), the system comprising:
at least one image sensor configured to capture image frames of a field of view including a table game (see the 10,956,750 patent, claim 8, col. 28, lines 36-39);
at least one depth sensor configured to capture depth of field images of the field of view (see the 10,956,750 patent, claim 8, col. 28, lines 46-48); and
a computing device configured to receive the image frames and the depth of field images, and configured to process the received image frames and depth of field images in order to produce an automated recognition of at least one gaming state appearing in the field of view (see the 10,956,750 patent, claim 8, col. 28, lines 40-60).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

III.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bulzacki et al. (US 2018/0247134 A1).
	Regarding claim 1 Bulzacki teaches a system for automated gaming recognition, the system comprising: at least one image sensor configured to capture image frames of a field of view including a table game (see paragraphs [0230] & [0231], Images are taken from a bet recognition device mounted on a gaming table image.  The images illustrate the table and bet area (see paragraph [0230]).  Sensors may take images of the gaming surface including bet area, cards, and chips.  This reads on a system for automated gaming recognition, the system comprising: at least one image sensor configured to capture image frames of a field of view including a table game); at least one depth sensor configured to capture depth of field images of the field of view (see paragraphs [0225] & [0230], depth data captured using a variety of imaging components (see paragraph [0225]) including table-mounted depth camera (see paragraph [0230]) reads on at least one depth sensor configured to capture depth of field images of the field of view); a computing device (server 20, Fig. 1A) (see paragraphs [0151] – [0152]) configured to receive the image frames and the depth of field images (see paragraphs [0152] & [0324], when a game has started each camera may capture image date of their respective area for transmission to game monitoring server and this reads on a computing device configured to receive the image frames and the depth of field images), and configured to process the received image frames and depth of field images in order to produce an automated recognition of at least one gaming state appearing in the field of view (see paragraphs [0153] & [0234], The game monitoring server processes and transforms the game activity data from various bet recognition devices to computer bet data and to conduct statistical analysis.  The processed image data may generate, for example, bet data including the number of chips in a bet area and the total value of chips in the bet area.  The game monitoring server can correlate the capture hand event data to the bet data to calculate bet values for particular hands.  This reads on configured to process the received image frames and depth of field images in order to produce an automated recognition of at least one gaming state appearing in the field of view).

Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 23, 2022